Citation Nr: 0412752	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted 
service connection for PTSD and assigned an effective date of 
October 31, 2001.  The veteran wants an earlier effective 
date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an August 1982 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
PTSD, and the Board notified the veteran of that decision 
that same month.

3.  In June 1992, the veteran filed a petition to reopen his 
claim, which the RO denied in October 1992, and the RO sent 
him a letter later that same month notifying him of that 
decision and apprising him of his procedural and appellate 
rights, but he did not timely appeal.

4.  The veteran submitted another application to reopen his 
claim for service connection for PTSD on October 31, 2001.




CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
October 31, 2001, for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges he is entitled to an earlier effective 
date for the grant of service connection for PTSD on the 
basis of liberalizing legislation and VA issue.

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  In Huston v. Principi, 
17 Vet. App. 195 (2003), the U.S. Court of Appeals for 
Veterans Claims (Court) held that this requires VA to advise 
the veteran that evidence of an earlier filed claim is 
necessary to substantiate his claim for an earlier effective 
date.  The April 2003 rating decision appealed and the July 
2003 statement of the case, as well as a January 2002 letter 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations governing the assignment 
of effective dates.  The RO also indicated it would review 
the information of record and determine what additional 
evidence was needed to process his claim.  And he was 
informed of the evidence needed, thereby apprising him of the 
criteria for establishing his entitlement to service 
connection for the condition at issue and for assigning an 
effective date.  Likewise, the January 2002 letter to him, as 
well as additional correspondence, specifically notified him 
of the provisions of the VCAA, the kind of information needed 
from him, and what he could do to help his claim, as well as 
the VA's responsibilities in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

In the January 2002 letter, the RO requested that the veteran 
identify and/or submit any supporting evidence within 60 
days.  But the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that 
January 2002 VCAA letter.  See also the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This 
new Act clarifies that VA may indeed make a decision on a 
claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  He also was afforded a VA 
examination.  He and his representative have not made the 
Board aware of any additional evidence that should be 
obtained prior to appellate review.

The January 2002 letter apprising the veteran of the VCAA was 
sent prior to adjudicating (and granting) his claim for 
service connection in April 2003.  And that letter also 
preceded his claim for an earlier effective date for the 
grant.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In that decision, the court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Winston-Salem, and the RO did just 
that.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  As such, the Board finds that the duty to 
assist has been satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 2002), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (2003) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.

The Board notes additionally, however, that when, as here, 
there have been prior decisions by the Board and RO denying 
the benefit at issue, and the veteran did not timely appeal 
the RO's decision, then it is final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  Any 
subsequent claim based upon the same factual basis may not be 
considered as grounds for assigning an earlier effective date 
retroactive to the time of those earlier decisions.  Id., see 
also 38 C.F.R. § 3.400(q)(1)(ii) (2003) (where new and 
material evidence, other than service department records, is 
received after a prior final disallowance, the effective date 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later); See, too, Melton v. 
West, 13 Vet. App. 442 (2000).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114.  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(1)-(a)(3).

VA must look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  And VA is required to identify and 
act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a).  But in order for benefits 
to be paid under the laws administered by the VA, a specific 
claim in the form prescribed by the Secretary of VA must be 
filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  And 
all claims for benefits filed with the VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

As applied to the specific facts of this case, the veteran's 
first claim for service connection for PTSD was raised by his 
representative at a December 1981 hearing at the RO.  In a 
February 1982 rating decision, the RO denied the veteran's 
claim of service connection for PTSD.  And the Board affirmed 
that decision on appeal in August 1982.  The Board notified 
the veteran of that decision that same month.  See 38 
U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2003) 
(a decision by the Board is final and binding on a veteran 
unless the Chairman of the Board orders reconsideration of 
the decision or another exception to finality applies, 
such as the decision was clearly and unmistakably erroneous-
which has not been alleged and is not otherwise shown by the 
record).  See also 38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 3.105(a), 20.1104 (2003) (when the Board affirms 
a determination of the RO, that determination is subsumed by 
the final appellate decision).  

In June 1992, the veteran filed a petition to reopen his 
claim, which the RO denied in October 1992, and the RO sent 
him a letter later that same month notifying him of that 
decision and apprising him of his procedural and appellate 
rights, but he did not timely appeal.  Consequently, that RO 
decision also became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c).  

On October 31, 2001, the RO received a Statement in Support 
of Claim (VA Form 21-4138), wherein the veteran again 
indicated that he wanted to reopen his previously denied 
claim of service connection for PTSD.  In April  2003, 
after developing his claim, the RO issued a rating decision 
granting service connection for PTSD retroactively effective 
from October 31, 2001, the date of receipt of his most recent 
petition to reopen.

In June 2003, the veteran disagreed with the effective date 
assigned to the grant of service connection, alleging that he 
was entitled to an earlier effective date on the basis of 
liberalizing legislation and VA issue regarding PTSD, such as 
the addition of a Diagnostic Code for PTSD in April 1980.  
The RO issued a statement of the case in July 2003, and he 
perfected his appeal to the Board by filing a timely 
substantive appeal (VA Form 9) later that same month.

The Board is ever mindful of the essential basis of the 
veteran's argument, that he is entitled to an effective date 
of at least October 31, 2000, based on the provisions of 
38 C.F.R. § 3.114(a).  But his argument is predicated on the 
assumption that the April 1980 addition of Diagnostic Code 
9411 for PTSD or the November 1996 change to 38 C.F.R. 
§ 4.130, which revised the diagnostic criteria for evaluating 
all psychiatric evaluations, including to PTSD, was 
liberalizing.  This is not the case, however, as the addition 
of Code 9411 for PTSD did not ease the requirements for 
service connection.  Likewise, the change to 38 C.F.R. 
§ 4.130 merely changed the criteria upon which service-
connected psychiatric disorders, including PTSD, would be 
evaluated.  In short, neither change created a right to 
benefits where there was none and, thus, are not considered 
liberalizing for purposes of assigning an earlier effective 
date under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a).  

Furthermore, the veteran misconstrues the application of 
38 C.F.R. § 3.114 with regard to the changes to 38 C.F.R. 
§ 4.130, concerning the addition of and changes to Diagnostic 
Code 9411, as 38 C.F.R. § 3.114 only applies to a benefit 
granted as the result of liberalizing legislation or VA issue 
that is subject to retroactive application.  That is, if the 
law or VA issue became effective on or after the date of its 
enactment, and the veteran met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law, and such eligibility existed continuously 
from that date to the date of claim or entitlement, 
retroactive benefits may be applicable.  However, such is not 
the case here, as the veteran filed his claim in October 
2001, well after the VA issues regarding Diagnostic Code 9411 
were promulgated.  As a claim must clearly be on file before 
the benefits may be obtained, the authority to grant benefits 
one year prior to the "date of administrative determination 
of entitlement" can only refer to those cases in which the 
veteran had previously filed a claim that had been decided 
against him.  And, in this case, the veteran previously had 
only filed claims for service connection of his PTSD, and not 
for a disability evaluation, to which Diagnostic Code 9411 is 
applicable.  See 38 U.S.C.A. §§ 5101(a), 5110(g).  See also 
McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997) ("'the 
date of administrative determination of entitlement' is the 
date upon which the administrative agency makes its 
determination of entitlement").

So, for these reasons, the Board finds that the effective 
date of October 31, 2001, for the grant of service connection 
for PTSD is appropriate under the facts and circumstances of 
this case.  The Board's August 1982 decision is final and 
binding on the veteran in the absence of clear and 
unmistakable error (CUE) or a motion for reconsideration.  
See 38 C.F.R. § 3.105(a).  And there also is no indication he 
specifically acted to appeal the RO's subsequent rating 
decision nearly 10 years later, in October 1992, such that 
his claim remained open, prior to his most recent claim that 
the RO received on October 31, 2001, supplemented by new and 
material evidence.  So this marks the effective date of his 
grant of service connection.  38 C.F.R. § 3.400(q)(1)(ii).

There simply is no provision for payment of benefits from an 
earlier date based on a disorder's existence from a date 
previous to the receipt of the claim.  See 38 C.F.R. 
§ 3.400(b)(2).  And since the preponderance of the evidence 
is against the veteran's, the benefit-of-the-doubt rule is 
inapplicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an effective date prior to October 31, 2001, 
for the grant of service connection for PTSD is denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



